United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 11, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-20559
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JONATHAN LEE RICHES,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. 4:03-CR-90-2
                       --------------------

Before JONES, Chief Judge, and JOLLY and DAVIS, Circuit Judges.

PER CURIAM:*

     Jonathan Lee Riches appeals his sentence following his

guilty plea conviction for conspiracy to commit wire fraud and

for wire fraud in violation of 18 U.S.C. §§ 371 and 1343.       He

contends that he was sentenced in contravention of United States

v. Booker, 543 U.S. 220 (2005).

     Riches’s plea agreement contained an express waiver of his

“right to appeal the sentence imposed or the manner in which it

was determined,” but he retained the right to appeal “only

(a) the sentence imposed above the statutory maximum; or (b) an

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 04-20559
                                  -2-

upward departure from the Sentencing Guidelines, which has not

been requested by the United States as set forth in Title 18

U.S.C. § 3742(b).”   The Government seeks to enforce the waiver.

     Our review of the record indicates that the waiver was

knowing and voluntary and that, under its plain language, it bars

Riches’s Booker arguments.     See United States v. Bond, 414 F.3d

542, 545-46 (5th Cir. 2005).    The waiver is not invalid merely

because it was made before Booker.    See United States v. Burns,

433 F.3d 442, 450-51 (5th Cir. 2005).

     AFFIRMED.